In an action to recover damages for the death of plaintiff’s daughter Norma, aged five years and nine months, plaintiff appeals from an order which vacated and set aside the verdict of the jury in favor of plaintiff for $17,000, unless plaintiff stipulated to reduce the verdict to $5,000. Order affirmed, without costs. No opinion. Lazansky, P. J., Hagarty and Johnston, JJ., concur; Carswell and Close, JJ., dissent and vote to modify the order by changing the amount to be stipulated from $5,000 to $12,000, and, as thus modified, to affirm, without costs.